DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections to claims 16, 21, and 22 have been withdrawn in view of current amendments. 

Response to Arguments
Applicant’s arguments, see pp.10-13, filed June 9, 2022, with respect to the rejection(s) of claim(s) 1, 3-11, 13-28 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the organ part" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the type" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the organ part" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-8, 14, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (WO2017/203560) (for convenience examiner will be using US Pub. No. 2019/00697757 as translation) in view of Sonoda (US 2019/0114738).

Regarding claim 1 Iwaki discloses an image processing apparatus for endoscope comprising: 
a processor configured to: 
receive an observation image obtained by picking up an image of an object with an endoscope (Detection Portion 34 of Figure 2 sequentially receives observation images G1 – [0023]); 
detect one or more lesioned parts, which each is an observation target of the endoscope, from the observation image (lesion candidate detecting portion which detects a lesion candidate region of the observation image – [0026]); 
perform highlighting processing on each of the lesioned parts (enhancement processing portion which highlights the position of the lesion candidate area – [0036]); 
analyze visibility of each of the detected lesioned parts (determine visibility of the lesion candidate region in the observation image G1 – [0073]); and 
output the observation image to which each of the lesioned parts on which the highlighting processing has been performed is added (Figure 7 shows observation image G1 with a highlighted (G2) lesion L being displayed).
Iwaki further discloses extending the display time (Delay Time Control Portion 37 in Figure 2).
However, fails to explicitly disclose set a display extension time of the highlighting processing of each of the lesioned parts according to the analyzed visibility.
In his disclosure Sonoda teaches set a display extension time of the highlighting processing of each of the lesioned parts according to the analyzed visibility (displaying an enhanced image (marker image G2) based on lesion candidate information after the image processing process has finished – Figure 12, par. [0080-0083]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sonoda into the teachings of Iwaki because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success of improving the identification of malignant lesions.

Regarding claim 4 Iwaki discloses the image processing apparatus for endoscope according to claim 1, wherein the processor is configured to: calculate an occupied area of the each of the detected lesioned parts in the observation image (size information of the lesion candidate region indicates the size of the lesion candidate region in the observation image – [0030]); and 
analyze the visibility of the each of the detected lesioned parts based on the occupied area of the each of the lesioned parts in the observation image calculated (determined visibility based on the size information – [0073]).

Regarding claim 7 Iwaki teaches the image processing apparatus according to claim 1, wherein the processor is configured to: estimate a size of the each of the detected lesioned parts (size information of the lesion candidate region indicates the size of the lesion candidate region in the observation image – [0030]); and analyze the visibility of the each of the detected lesioned parts based on the size of the each of the lesioned parts estimated (determined visibility based on the size information – [0073]).

Regarding claim 8  Iwaki discloses the image processing apparatus according to claim 1, wherein the processor is configured to: analyze a position of the each of the detected lesioned parts; and analyze the visibility of the each of the detected lesioned parts based on the position of the each of the detected lesioned parts analyzed (determines whether or not the visibility of the lesion candidate region in the observation image is high based on the position information – [0073]).

Regarding claim 14 Iwaki discloses the image processing apparatus according to claim 1, wherein the processor is configured to: set the display extension time to be a first length when it is determined that the visibility is higher than a predetermined threshold; and set the display extension time to be a second length longer than the first length when it is determined that the visibility is lower than the predetermined threshold (when the visibility of the lesion candidate region L in the observation image is high, the delay time control portion resets the first period to the time shorter than the initially set time, and when the visibility of the lesion candidate region L in the observation image is low, the delay time control portion resets the first period to the time longer than the initially set time – [0073]; note the initially set time is being interpreted as the predetermined threshold).

Claim 27 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 27 is being rejected on the same basis as claim 1.

Claim 28 corresponds to the non-transitory computer-readable recording medium that stores a computer program, the computer program causing a computer to be the apparatus of claim 1. Therefore, claim 28 is being rejected on the same basis as claim 1.

Regarding claim 29 Iwaki discloses the image processing apparatus according to claim 1, wherein the processor is configured to analyze, as analysis of the visibility, at least one of a distance from the endoscope, an occupied area, a shape, a size, a position in the observation image, a color, luminance or an organ part (determined visibility based on the size information – [0073]).

Regarding claim 30 Iwaki discloses the image processing apparatus according to claim 1, wherein the processor is configured to sequentially receive a plurality of the observation image (detecting a region of interest from sequentially imputed observation images – abstract).

Regarding claim 31 Iwaki discloses the image processing apparatus according to claim 1. However, fails to explicitly disclose perform extension of the highlighting processing for the display extension time after detection of the one or more lesioned parts became impossible.
In his disclosure Sonoda teaches perform extension of the highlighting processing for the display extension time after detection of the one or more lesioned parts became impossible (displaying an enhanced image (marker image G2) based on lesion candidate information after the image processing process has finished – Figure 12, par. [0080-0083]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sonoda into the teachings of Iwaki because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success of improving the identification of malignant lesions.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (WO2017/203560) (for convenience examiner will be using US Pub. No. 2019/00697757 as translation) in view of Sonoda (US 2019/0114738) further in view of Morita et al. (US 2014/0046131).

Regarding claim 3 Iwaki discloses the image processing apparatus for endoscope according to claim 1. However, fails to explicitly disclose estimate a distance of the each of the detected lesioned parts from the endoscope; and analyze the visibility of the each of the detected lesioned parts based on the distance of the each of the lesioned parts from the endoscope estimated.
In his disclosure Morita teaches estimate a distance of the each of the detected lesioned parts from the endoscope; and analyze the visibility of the each of the detected lesioned parts based on the distance of the each of the lesioned parts from the endoscope estimated (to improve the visibility of the lesion area for the operator by estimating the distance between the end of the insertion section 300 and the object from the brightness of the image signals, and adaptively performing the scaling process on the front field of view and the side field of view based on the estimated distance – [0284]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Morita into the teachings of Iwaki because by such incorporation makes easier to perform reliable and efficient screening (par.[0102]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (WO2017/203560) (for convenience examiner will be using US Pub. No. 2019/00697757 as translation) in view of Sonoda (US 2019/0114738) further in view of Yoshida et al. (US 2005/0152588).

Regarding claim 5 Iwaki teaches the image processing apparatus according to claim 1. However, fails to explicitly disclose analyze analyzes a shape of the each of the detected lesioned parts; and analyze the visibility of the each of the detected lesioned parts based on the shape of the each of the detected lesioned parts analyzed.
In his disclosure Yoshida teaches analyze analyzes a shape of the each of the detected lesioned parts (determining the shape-scale signatures of lesions – [0184]); and analyze the visibility of the each of the detected lesioned parts based on the shape of the each of the detected lesioned parts analyzed (overall perception and visibility of the lesions can be adjusted based on shape-scale color maps – [0231, 0236]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yoshida into the teachings of Iwaki because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success. 

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (WO2017/203560) (for convenience examiner will be using US Pub. No. 2019/00697757 as translation) in view of Sonoda (US 2019/0114738) further in view of Kitamura et al. (US 2016/0379363).

Regarding claim 9 Iwaki discloses the image processing apparatus according to claim 1. However, fails to explicitly disclose wherein the processor is configured to: analyze at least one of a color or luminance of the each of the detected lesioned parts; and analyze the visibility of the each of the detected lesioned parts based on the at least one or of the color or luminance of the each of the detected lesioned parts analyzed.
In his disclosure Kitamura teaches analyze at least one of a color or luminance of the each of the detected lesioned parts; and analyze the visibility of the each of the detected lesioned parts based on the at least one or of the color or luminance of the each of the detected lesioned parts analyzed (calculate brightness of the abnormal regions to extract a representative image based on the brightness, it can be said that an abnormal image having higher brightness has higher visibility – [0060]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kitamura into the teachings of Iwaki because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 13 Iwaki discloses the image processing apparatus according to claim 1, wherein the processor is configured to: analyze a number of the one or more lesioned parts in the observation image; and analyze the visibility of the each of the detected lesioned parts based on the number of the one or more lesioned parts.
In his disclosure Kitamura teaches analyze a number of the one or more lesioned parts in the observation image; and analyze the visibility of the each of the detected lesioned parts based on the number of the one or more lesioned parts (determine the number of representative images to be extracted based on the total number of the abnormal regions in the abnormal image, as another example of visibility of the abnormal image – [0140]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kitamura into the teachings of Iwaki because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.


Allowable Subject Matter
Claims 6, 15-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 112(b) rejection to claim 10 is addressed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482